James S. Brown, Jr., J.
Motion for an order directing the Sheriff of the City of New York, Bungs County Division, to put H. V. Higley, as Administrator of Veterans’ Affairs, into possession of the subject premises.
It appears that plaintiff in this action to foreclose a mortgage guaranteed by the Veterans’ Administration, affecting this property, obtained a judgment of foreclosure and sale dated April 18, 1957. One of the provisions of said judgment reads: “ and that the purchaser or purchasers at such sale be let into possession of the premises on production of the Referee’s deed or deeds.” Said H. V. Higley, as Administrator of Veterans’ Affairs, purchased the premises from plaintiff and received a deed dated July 22, 1957. The tenant named in the foreclosure complaint moved when he was served. After the lis pendens was filed the owner rented the vacant apartment to a family by the name of Rodriguez. At the present time the former owner occupies one apartment of this two-family house and the Rodriguez family occupies the other apartment. Both defendants have refused to surrender possession of their respective apartments although the original referee’s deed and the original unrecorded deed from plaintiff to said H. V. Higley were exhibited to them.
The former owners of the premises were divested of any rights of occupancy by the judgment of foreclosure and sale. The present occupants, who commenced their occupancy after the filing of the notice of pendency of action, took occupancy subject to the pending action and are not protected by the emergency rent law. Paragraph (i) of subdivision 2 of section 2 of the State Residential Rent Law (L. 1946, ch. 274, as amd. by L. 1957, ch. 755) exempts from control housing accommodations in one- or two-family houses which are or became vacant on or after April 1, 1953.
Accordingly, the motion is granted. Execution of the writ of assistance is stayed until December 1, 1957 on condition that occupants pay for the use and occupation of the apartments occupied by them.
Submit order on notice.